Citation Nr: 0123643	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to an increased (compensable) rating for a 
deviated septum.

6.  Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for a right foot 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from April 1970 to April 
1972 and from May 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran testified at a hearing in May 1999 before a RO 
hearing officer.  He then testified at a Video Conference 
Hearing in May 2001 before the undersigned Member of the 
Board.  The veteran submitted photographs of his feet and 
medical records into evidence at this hearing.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.  In the supplementary information VA pointed out 
the following with regard to the requirement that the 
evidence of record indicate that the claimed disability or 
symptoms "may be associated" with service: 

. . . neither Congress nor VA in its 
proposed rule, required either competent 
evidence or medical evidence of such an 
association as a prerequisite to a VA 
examination or medical opinion. . . .  In 
our view, the VCAA's term, "indicates," 
is a clear signal of Congress' intent 
that the evidentiary record need not 
definitively establish such an 
association or "nexus" between current 
disability and service; rather, the mere 
indication of such a possible association 
based on all the information and evidence 
of record would dictate the necessity of 
a VA medical examination or opinion to 
clarify this evidentiary point."

*		*		*		*		*

The regulation states circumstances in 
which VA will be required to provide a VA 
medical examination or obtain a medical 
opinion.  VA may certainly schedule 
examinations in circumstances other than 
those set forth in this regulation; 
section 5103(g) states that VA may 
provide more assistance than required by 
statute.  This regulation sets the floor, 
not the ceiling for VA assistance in 
providing medical examinations or 
obtaining medical opinions.

66 Fed. Reg. 45,627 (Aug. 29, 2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Hearing Loss Claim.  At a videoconference hearing in May 
2001, the veteran testified that he experienced noise 
exposure as a member of a tank crew during his last four 
years of service.  He asserted that the exposure to extremely 
loud noise from this period caused his hearing loss.

VA audiological evaluation in September 1997 revealed mild 
sensorineural hearing loss of the right ear, while hearing 
for the left ear was within normal limits.  Records from the 
University of Alabama Hospital reflect that audiology 
examination in June 1998 revealed bilateral high frequency 
sensorineural hearing loss.  It was noted that the veteran 
had a history of noise exposure while being a tank gunner in 
the Army in the 1970's and that his hearing loss was likely 
related to noise exposure.  Additional evidence received by 
the Board in May 2001 includes records of a VA audiological 
evaluation dated September 1999, noting bilateral 
sensorineural hearing loss.

The earliest clinical evidence of hearing loss is dated many 
years after the veteran's last period of service.  None of 
the medical records include a medical opinion specifically 
relating the veteran's current hearing loss to his military 
service.  In the opinion of the Board, VA should provide the 
veteran with a current medical examination and obtain a 
medical opinion based upon a review of the evidence of record 
as to the relationship, if any, between any hearing loss 
shown and the veteran's military service.  38 C.F.R. 
§ 3.159(c)(4).

PTSD Claim.  A report of a VA psychiatric examination 
conducted in September 1997 reflects that the veteran 
reported that he was "under frequent mortar and rocket 
attacks" and spent "numerous times in bunker areas."  This 
examination resulted in a diagnosis of chronic PTSD.

A grant of service connection for PTSD "requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor."  38 C.F.R. § 3.304(f) (2000).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the claimed 
stressors is accepted as conclusive as to their actual 
existence, absent clear and convincing evidence to the 
contrary.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The service records reflect that the veteran was in Vietnam 
from early September 1971 to early April 1972, and that his 
principal duty for this entire period of time was as a marine 
hull repairman for the USA MMAV USARV.  The evidence of 
record, including the veteran's testimony and written 
statements, does not indicate any combat experience.  
Accordingly, the veteran's lay testimony regarding the 
claimed stressors cannot be accepted as conclusive evidence 
as to the actual existence of the claimed stressors.

In June 1998 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) forwarded operational reports-lessons 
learned from the US Army Support Command - Cam Ranh Bay 
(USASC-CRB), one of the higher commands of the Marine 
Maintenance Activity (MMA), the veteran's unit of assignment 
in Vietnam.  The documents received from the USASCRUR in June 
1998 contain a section entitled ENEMY-INITIATED INCIDENTS for 
the Cam Ranh Special Sector which reflects that there were 4 
such incidents in September 1971 and 2 in October 1971, 
including a sapper attack, a mortar attack, and enemy ground 
fire, resulting in 12 friendly forces being wounded in 
action.  The records obtained provide data for the period 
from May through October 1971.  The available records do not 
provide any information for 5 months of the veteran's tour of 
duty in Vietnam.  Another attempt should be made to obtain 
such information for the period from November 1971 through 
March 1972.  The USASCRUR noted that future requests for 
information should include a copy of the veteran's DA Form 
20.

Evaluation of Bilateral Foot Disabilities.  VA examination in 
September 1997 noted that the veteran had undergone multiple 
surgeries on his feet and had been wearing an ankle brace.  
Diagnostic impressions included the following:  

1. Flat feet; 
2. Status post fusion of the metatarsophalangeal 
joint bilaterally; 
3. Bilateral ankle pain secondary to surgery of the 
feet; and 
4. Tinea pedis infection of the feet due to 
crowding of the toes.

In a VA examination in September 1998, the examiner noted 
multiple scars on the veteran's feet; his nails were hardened 
suggestive of a fungal infection; and a flat foot deformity 
was evident.  He was unable to stand on his heels or toes, 
and he used a cane for support when walking due to his 
unsteady gait.  He had pain in his forefoot due to his 
previous fusion of the joints.  He had been wearing ankle 
braces for support, and for his continued ankle pain.  He had 
5 pairs of special orthopedic shoes of various types.  He 
also suffered from a constant achy sensation, and tingling 
and shooting pains in his toes.  He took Norflex tablets for 
foot cramps; Cyclobenzaprine HCL for muscle relaxant; 
Naproxen as a non-inflammatory; and Clotrimazole cream for 
his fungal infection of the toes.  The following impressions 
were given:

1. Status post bilateral bony resection of the 5th 
hammertoes;
2. Chronic pain in the feet due to degenerative 
joint disease of the feet;
3. Pes planus, flat foot deformity of the feet;
4. Tinea infection of the feet due to crowding of 
the toes; and
5. Onychomycosis of the toenails.

In a VA notation in the file dated January 1999, the RO 
requested a new examination including a review of the 
veteran's entire claims file.  A diagnoses for each 
disability found and a statement as to whether it was related 
to the service connected foot disability was requested.  A 
statement as to the functional loss due to pain was also 
requested.  

A report of a February 1999 VA examination reflects that the 
examiner reviewed all three volumes of the veteran's claims 
file, however he failed to offer any relevant discussion of 
his medical history.  The examiner noted fungus of the great 
toes, and multiple scars.  There was objective evidence of 
loss of motion due to pain.  There was tenderness.  The 
examiner reported his findings but failed to comment on these 
findings or to offer any medical opinions as to the severity 
of the veteran's foot disabilities.  The following diagnosis 
was given:  Postoperative degenerative joint disease of the 
metatarsals bilaterally following fusion of 2nd, 3rd, and 4th 
toes bilaterally, and bunionectomy, all of this done for pes 
planus.  There is loss of function due to pain.

Subsequent to the February 1999 VA examination, the RO 
determined that a separate rating should be established for 
each foot.  By rating action in March 1999, the prior rating 
of flatfoot with bilateral ankle pain and fungus of the toes, 
rated as 30 percent under diagnostic code 5276, was changed 
to individual ratings for each foot under DC 5010-5284 as 
follows;

Flatfoot, postoperative degenerative joint disease 
of the metatarsals following fusion of 2nd, 3rd, and 
4th toes, and bunionectomy, with ankle pain and 
fungus of the toes. 

A 20 percent rating was assigned to each foot effective from 
November 9, 1998.   Subsequently by rating action in March 
2000, the effective date was changed to May 8, 1997, the date 
of his increased rating claim.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.

As noted above, the veteran's bilateral foot disorders 
include flat feet, postoperative degenerative joint disease 
of the metatarsals following fusion of 2nd, 3rd, and 4th toes, 
residuals of bunionectomy, scars, ankle pain and instability, 
tinea pedis, and onychomycosis of the toenails.  The RO has 
rated the impairment due to the flat foot condition together 
with the impairment due to degenerative joint disease, 
residuals of bunionectomy, ankle pain and fungus of the toes 
as a single disability.  It is not clear that the 
symptomatology for the fungal infection and toe nail 
infection is duplicative or overlapping with the 
symptomatology for the flat foot disorder.  Likewise, it is 
not clear that the symptomatology for the ankle condition is 
duplicative or overlapping with the symptomatology for the 
flat foot disorder.  If not, the veteran is entitled to 
separate ratings for these disabilities.

The veteran should be accorded another examination for 
disability evaluation purposes inasmuch as the previous 
examination did not offer the required medical opinions and 
failed to properly evaluate the functional loss and 
associated pain.  

Evaluation of Deviated Septum and Service Connection for a 
Sinus Disorder.  Service medical records reveal that the 
veteran underwent a septoplasty in service to correct a 
deviated septum.  The appellant is seeking a compensable 
disability rating for the nasal disorder and service 
connection for a sinus disorder.  At the May 2001 hearing, he 
testified that his current sinus problems were secondary to 
his service-connected deviated septum.  Because the record 
suggests that the appellant may have sinusitis as a result of 
the service-connected deviated septum, this matter will be 
remanded to ascertain whether the appellant has the disorder 
and for an opinion as to whether it is secondary to the 
service-connected septum disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied. 

3.  The RO should request the USASCRUR to 
provide the operational reports-lessons 
learned from the US Army Support Command-
Cam Ranh Bay (USASC-CRB), one of the 
higher commands of the Marine Maintenance 
Activity (MMA), the veteran's unit of 
assignment in Vietnam, for the period 
from November 1971 through March 1972.  
The request should include a copy of the 
veteran's DA Form 20.

4.  The veteran should be scheduled for 
an examination to determine the etiology 
and severity of his hearing loss.  All 
indicated special studies should be 
conducted.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examinations.  
The examiner should indicate in the 
examination report that he or she has 
examined the claims folder.  After 
reviewing the records and examining the 
veteran, the examiner should provide 
diagnoses for any hearing disorder found 
to be present and express an opinion as 
the degree of probability that any 
hearing disorder diagnosed began during 
the veteran's military service or is 
related to any incident of such service.

5.  The veteran should be afforded 
examination by an appropriate specialist 
or specialists to determine the nature 
and severity of all pathology affecting 
his feet and ankles.  The examiner should 
indicate the functional impairment 
resulting from each foot/ankle disorder 
and the relationship, if any, between the 
various conditions found to be present.  
The examiner should clearly explain the 
impact of pain upon the function of each 
foot and each ankle.  All indicated 
special studies should be conducted.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination.  The examiner 
should indicate in the examination 
reports that he or she has examined the 
claims folder. 

6.  The veteran should be afforded an 
examination by an ear, nose, and throat 
(ENT) specialist to determine the nature 
and severity of all pathology affecting 
his deviated septum and sinuses.  All 
indicated special studies should be 
conducted.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination.  The 
examiner should indicate in the 
examination report that he or she has 
examined the claims folder.  The examiner 
should provide opinion as to the 
following questions:

? What is the degree of obstruction of 
the nasal passage on each side?  Is 
there is complete obstruction of the 
nasal passage on one side?

? Does the appellant have sinusitis or 
any other disorder of the nasal 
passages?  If so, did this disorder 
begin during the veteran's military 
service or is it the result of any 
incident of such service, to include 
the service-connected septoplasty?

A complete rational for any opinion 
expressed should be included in the 
report.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  Thereafter, the RO should 
readjudicate these claims.  The decision 
should reflect consideration as to 
whether any condition, such as arthritis, 
a skin or toenail disorder, or ankle 
impairment, arising from the flat foot 
disability may be rated separately.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


